Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wade Stepney, Jr. appeals the district court’s orders accepting the recommenda*168tion of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Stepney v. Beckwith, No. 8:09-cv-00771-MBS, 2010 WL 293786 (D.S.C. Jan. 21, 2010); 2009 WL 1357225 (May 12, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.